Name: Commission Implementing Decision (EU) 2019/896 of 28 May 2019 amending Implementing Decision (EU) 2019/450 as regards European Assessment Documents for internal partition kits for use as non-loadbearing walls, systems of mechanically fastened flexible roof waterproofing sheets, thin metal composite sheet, elastic micro hollow spheres as concrete admixture, decking fixing assemblies and self-supporting translucent roof kits with covering made of plastic sheets (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: technology and technical regulations;  building and public works;  marketing
 Date Published: 2019-05-29

 29.5.2019 EN Official Journal of the European Union L 142/69 COMMISSION IMPLEMENTING DECISION (EU) 2019/896 of 28 May 2019 amending Implementing Decision (EU) 2019/450 as regards European Assessment Documents for internal partition kits for use as non-loadbearing walls, systems of mechanically fastened flexible roof waterproofing sheets, thin metal composite sheet, elastic micro hollow spheres as concrete admixture, decking fixing assemblies and self-supporting translucent roof kits with covering made of plastic sheets (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 305/2011 of the European Parliament and of the Council of 9 March 2011 laying down harmonised conditions for the marketing of construction products and repealing Council Directive 89/106/EEC (1), and in particular Article 22 thereof, Whereas: (1) In accordance with Regulation (EU) No 305/2011, Technical Assessment Bodies are to use methods and criteria provided in European Assessment Documents, the references of which have been published in the Official Journal of the European Union, for assessing performance of construction products covered by those documents in relation to their essential characteristics. (2) In accordance with Article 19 of Regulation (EU) No 305/2011, following several requests by manufacturers for European Technical Assessments, the organisation of Technical Assessment Bodies drew up and adopted several European Assessment Documents. (3) The European Assessment Documents relate to internal partition kits for use as non-loadbearing walls, systems of mechanically fastened flexible roof waterproofing sheets, thin metal composite sheet, elastic micro hollow spheres as concrete admixture, decking fixing assemblies and self-supporting translucent roof kits with covering made of plastic sheets. The European Assessment Documents contain a general description of the construction product, the list of essential characteristics, relevant for the intended use of the product as foreseen by the manufacturer and agreed between the manufacturer and the organisation of TABs, as well as the methods and criteria for assessing the performance of the product in relation to those essential characteristics. (4) While the European Assessment Documents relating to internal partition kits for use as non-loadbearing walls, systems of mechanically fastened flexible roof waterproofing sheets and self-supporting translucent roof kits with covering made of plastic sheets have been issued to supersede the corresponding previously used Guidelines for European technical approval (ETAGs), the European Assessment Documents relating to thin metal composite sheet, elastic micro hollow spheres as concrete admixture and decking fixing assemblies have been solely based on individual manufacturers' requests for European Technical Assessments. (5) The Commission has assessed whether the European Assessment Documents drafted by the organisation of Technical Assessment Bodies satisfy the demands to be met in relation to the basic requirements for construction works set out in Annex I to Regulation (EU) No 305/2011. (6) The European Assessment Documents drafted by the organisation of Technical Assessment Bodies satisfy the demands to be met in relation to the basic requirements for construction works set out in Annex I to Regulation (EU) No 305/2011, since the elements listed in recital 3 of this Decision have been duly incorporated in them. It is therefore appropriate to publish the references of those European Assessment Documents in the Official Journal of the European Union. (7) The list of European Assessment Documents is published by Commission Implementing Decision (EU) 2019/450 (2). For reasons of clarity, references of new European Assessment Documents should be added to that list. (8) Implementing Decision (EU) 2019/450 should therefore be amended accordingly. (9) In order to enable the use of the European Assessment Documents as early as possible, this Decision should enter into force on the day of its publication, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2019/450 is amended in accordance with the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 28 May 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 88, 4.4.2011, p. 5. (2) Commission Implementing Decision (EU) 2019/450 of 19 March 2019 on publication of the European Assessment Documents (EADs) for construction products drafted in support of Regulation (EU) No 305/2011 of the European Parliament and of the Council (OJ L 77, 20.3.2019, p. 78). ANNEX In the Annex to Implementing Decision (EU) 2019/450, the following rows are added: 030351-00-0402 Systems of mechanically fastened flexible roof waterproofing sheets (superseding technical specification ETAG 006 ) 210005-00-0505 Internal partition kits for use as non-loadbearing walls (superseding technical specification ETAG 003 ) 210046-00-1201 Thin metal composite sheet 220089-00-0401 Self-supporting translucent roof kits with covering made of plastic sheets (superseding technical specification ETAG 010 ) 260017-00-0301 Elastic micro hollow spheres as concrete admixture 331924-00-0602 Decking fixing assemblies